Case 5:20-cv-01889-PD Document 19 Filed 07/29/21 Page 1 of 1 Page ID #:51



1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
9
10   ARTURO AMADOR,                          )   Case No.: 5:20-cv-01889-PD
                                             )
11               Plaintiff,                  )   ORDER AWARDING EQUAL
                                             )   ACCESS TO JUSTICE ACT
12         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
13   KILOLO KIJAKAZI,                        )   AND COSTS PURSUANT TO 28
     Acting Commissioner of Social           )   U.S.C. § 1920
14   Security,                               )
                                             )
15               Defendant                   )
                                             )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal

18   Access to Justice Act Fees, Costs, and Expenses:

19         IT IS ORDERED that fees and expenses in the amount of $1,200.00 as

20   authorized by 28 U.S.C. § 2412, and costs in the amount of $36.40 as authorized

21   by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.

22   DATE: July 29, 2021

23                            ___________________________________
                              THE HONORABLE PATRICIA DONAHUE
24                            UNITED STATES MAGISTRATE JUDGE

25
26

                                             -1-
